REASONS FOR ALLOWANCE
Claims 1-10, 12-14 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claims 1 and 10, a method for the metathesis of nitrile rubber comprising carrying out a metathesis reaction on the nitrile rubber in the presence of a catalyst of formula (I) or (III): 
    PNG
    media_image1.png
    173
    199
    media_image1.png
    Greyscale
,
    PNG
    media_image2.png
    152
    179
    media_image2.png
    Greyscale
.
Claims 2-9, 12-14 depend from claims 1 and 10 and therefore contain the limitations of claims 1 and 10.
The present claims are allowable over the closest prior art, namely Ong (WO 2011/023674) (presented on the IDS of 10/27/2020), Skowerski (US 2014/0005408), and Obrecht (US 2007/0208206).
Ong teaches catalyst systems for the metathesis of nitrile rubber using ruthenium carbene catalysts (abstract). The catalysts of Ong fall outside the scope of the claims because the instant claims require a hydroxamic acid ester on the carbene ligand and this hydroxamic acid ester is 
Skowerski teaches metal complexes for olefin metathesis reactions (abstract) which include catalysts that fall in the scope of Formulas (I) and (III) (¶ 59, 13, 87). Skowerski fails to teach using the metal complexes for metathesis of polymers, much less nitrile rubber. There is no expectation of success that a catalyst for small molecules functions as a catalyst for polymeric systems.
Obrecht teaches catalyst systems for the metathesis of nitrile rubber using ruthenium carbene catalysts (abstract, ¶126) followed by hydrogenation (¶197). The catalysts of Obrecht fall outside the scope of the claims because the instant claims require a hydroxamic acid ester on the carbene ligand and this hydroxamic acid ester is not present in Obrecht. The field of catalyst is not predictable and there is no expectation of success that a different catalyst would perform the processes taught in Obrecht.
Because the limitations of claims 1 and 10 are not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C BOYLE/Primary Examiner, Art Unit 1764